Citation Nr: 9923289	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-25 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to reinstatement of compensation for low back 
pain with sciatica for the period September 1, 1988, to 
February 15, 1995.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which reinstated a 20 percent disability 
rating for the veteran's service-connected low back pain with 
sciatica effective from February 16, 1995, and denied a 
compensable evaluation for this condition from September 1, 
1988, to February 15, 1995, based on insufficient evidence.

In April 1997, the Board remanded this claim for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions to the extent feasible; therefore, this 
case is ready for appellate review. 

The Board incorrectly characterized the issue on appeal in 
the 1997 Remand as entitlement to service connection for low 
back pain with sciatica for the period September 1, 1988, to 
February 15, 1995.  The RO did not, however, deny service 
connection for the veteran's low back condition for this time 
period, but rather denied a compensable evaluation.  
Therefore, the issue on appeal has been recharacterized as 
shown above to accurately reflect the benefit being sought by 
the veteran.


FINDINGS OF FACT

1.  Sufficient evidence for correct disposition of the 
veteran's appeal has been obtained.

2.  The veteran failed to report for a routine VA examination 
in March 1988.

3.  The RO notified the veteran by a June 1988 letter that 
his disability benefits would be terminated no earlier than 
August 1, 1988, if he did not indicate his willingness to 
undergo a physical examination.  The letter advised him of 
his procedural rights regarding the proposed discontinuance 
of benefits and afforded him 60 days within which to respond. 

4.  The RO received no subsequent evidence in response to the 
proposed discontinuance of benefits, and, following the 
expiration of the 60-day period, issued a decision in August 
1988 discontinuing the veteran's disability benefits, 
effective August 31, 1988.  The letter advised the veteran of 
his appellate rights, but he did not appeal.

5.  The veteran abandoned his 1988 claim for continued 
entitlement to disability compensation.

6.  There is no evidence showing treatment for the veteran's 
back disability between 1988 and 1995, nor objective evidence 
indicating that he reported for a VA examination during this 
period.

7.  On February 16, 1995, the RO received a claim for an 
increased disability rating from the veteran.  


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
discontinuance of disability benefits prior to the August 
1988 decision that discontinued the veteran's disability 
benefits.  38 C.F.R. §§ 3.327 and 3.655 (1998).

2.  The criteria for reinstatement of VA compensation 
benefits for service-connected low back pain with sciatica 
from September 1, 1988, to February 15, 1995, have not been 
met.  38 U.S.C.A. § 5110 and 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.158, 3.327, 3.330, 3.400, 3.500, 3.501, and 
3.655 (1988 and 1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran was granted service connection for low back pain 
with sciatica from December 6, 1986, in a March 1987 rating 
decision by the RO in Roanoke, Virginia.  In August 1987, the 
veteran's claims file was transferred to the RO in 
Montgomery, Alabama.  A letter to the veteran from the RO in 
Roanoke was thereafter received at the RO in Montgomery, and 
the claims file was returned to Roanoke in February 1988.  

In March 1988, the veteran failed to report for a routine 
scheduled VA examination in Virginia.  In June 1988, the RO 
in Roanoke sent him a letter notifying him that a VA 
examination had been scheduled to determine whether his 
condition had improved or worsened.  He was informed that his 
disability payments would stop no earlier than August 1, 
1988, if he did not report for a VA examination because the 
results of such an examination were needed to determine his 
continued entitlement to benefits.  There is no indication 
that the veteran did not receive the June 1988 letter.  

On August 25, 1988, the RO in Roanoke sent the veteran a 
letter notifying him that disability payments were 
discontinued effective August 31, 1988.  The U.S. Postal 
Service returned the letter to the RO as forwarding time had 
expired, and the RO was notified of the veteran's new address 
in Alabama.  On September 9, 1988, the RO forwarded the 
letter to the veteran's new address in Alabama.

In February 1995, the veteran requested that his claim for 
service connection for low back pain be reopened.  He stated 
that he had just been notified by phone that his claim was 
closed for failure to report for his examination.  He argued 
that he had reported for his examination and that the 
examination was conducted.  He sent his request to the RO in 
Montgomery; it was then forwarded to the RO in Roanoke.  The 
veteran's claims file was then transferred to Montgomery for 
further action.

The veteran underwent a VA medical examination in April 1995.  
Thereafter, disability compensation for low back pain with 
sciatica was reinstated effective the date of receipt of the 
veteran's claim to reopen in February 1995.  The rating 
assigned was 20 percent.  In his notice of disagreement, the 
veteran again maintained that he had reported to the VA 
Medical Center in Birmingham, Alabama, for the prior 
scheduled examination.  In his substantive appeal, the 
veteran once again stated that he had reported for an 
examination in Birmingham upon receipt of the letter from the 
RO.  

In April 1997, the Board remanded this claim for additional 
due process and evidentiary development.  In an April 1997 
letter, the RO asked the veteran to provide information as to 
the date(s) of examination at the VA Medical Center in 
Birmingham and any medical treatment received for his back 
condition since his separation from service.  The veteran did 
not respond.

The RO requested the veteran's medical records from the VA 
Medical Center in Birmingham for all treatment since January 
1988.  The records received were dated from July 1987 to July 
1996, and there were no records of a compensation and pension 
examination.  In July 1987, the veteran complained of low 
back pain and stated that he was 20 percent service 
connected.  He was referred to the eligibility clerk; there 
is no indication that he was examined.  The next treatment 
shown was in February 1995, twelve days after receipt of the 
veteran's claim for compensation.  He thereafter 
intermittently received treatment for his low back condition.

In a July 1997 statement, the veteran maintained that he had 
reported to the VA Medical Center in Alabama upon receiving 
"notification."  He stated that he then went to work and 
thereafter inquired about his claim a year or two later.  He 
stated that he had tried to keep all his appointments even 
though he worked as a truck driver.  He submitted a copy of a 
letter sent to him by the RO in Montgomery in August 1987 
regarding civil service preference.  He also submitted his VA 
treatment records dated from February 1995 to July 1997, 
which showed treatment for his low back condition.


II. Legal Analysis

1. Process of discontinuance of benefits

Reexaminations will be requested whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability.  38 C.F.R. § 3.327(a) 
(1998).  Generally, reexaminations will be required if it is 
likely that a disability has improved, or if evidence 
indicates there has been a material change in a disability, 
or that the current rating may be incorrect.  Id.  
Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations.  
Id.  Assignment of a prestabilization rating requires 
reexamination within the second six-month period following 
separation from service.  38 C.F.R. § 3.327(b)(1) (1998).  
Following initial VA examination, or any scheduled future or 
other examination, reexamination, if in order, will be 
scheduled within not less than two years nor more than five 
years within the judgment of the rating board, unless another 
time period is elsewhere specified.  Id.  

In service-connected cases, no periodic reexamination will be 
scheduled: (i) when the disability is established as static; 
(ii) when the findings and symptoms are shown by examinations 
scheduled in § 3.327(b)(2)(i) or other examinations and 
hospital reports to have persisted without material 
improvement for a period of 5 years or more; (iii) where the 
disability from disease is permanent in character and of such 
nature that there is no likelihood of improvement; (iv) in 
cases of veterans over 55 years of age, except under unusual 
circumstances; (v) when the rating is a prescribed scheduled 
minimum rating; or (vi) where a combined disability 
evaluation would not be affected if the future examination 
should result in reduced evaluation for one or more 
conditions.  38 C.F.R. § 3.327(b)(2) (1998). 

A March 1987 rating decision granted service connection for 
low back pain with sciatica, with a 20 percent disability 
rating effective as of December 6, 1986, which was the day 
following the veteran's separation from service.  See 
38 C.F.R. § 3.400(b)(2)(i) (1998) (effective date for award 
of direct service connection will be the day following 
separation from service if claim is received within one year 
after separation from service).  The veteran was scheduled 
for a routine future examination in March 1988.  His service-
connected back disability was not shown to be static or 
permanent with no likelihood of improvement in 1988, 
particularly as such a disorder is prone to periods of 
remission and exacerbations.  He did not meet any of the 
criteria in 38 C.F.R. § 3.327(b)(2) as discussed above, and 
the RO therefore determined that reexamination was needed to 
confirm continued entitlement to compensation. 

The veteran, however, failed to report for the scheduled 
examination in March 1988.  Although the examination was 
scheduled in Virginia, with notification sent to his Roanoke 
address, the notification was not returned as undeliverable.  
Cf. Hyson v. Brown, 5 Vet. App. 262, 265-66 (1993) (VA cannot 
consider claim abandoned when veteran fails to report for VA 
examination but notification letter is returned).  The 
veteran does not maintain that he was not notified of the 
examination; he has indicated that the notification letter 
was forwarded to him in Alabama.  He now contends that he did 
report for examination, but at the Birmingham VA Medical 
Center.  The RO has obtained all his medical records from 
that facility for treatment since 1987.  As indicated above, 
there is no record showing that the veteran underwent a 
compensation or pension examination in Birmingham around 1987 
or 1988.  The veteran was asked in an April 1997 letter to 
provide the date or dates he was allegedly examined, but he 
did not respond.  The duty to assist is not a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  

Only the veteran knows the date or dates he was allegedly 
examined at the VA Medical Center in Birmingham.  The records 
obtained from that facility do not corroborate his contention 
that he underwent an examination, and the Board is unable to 
speculate as to when, exactly, the veteran underwent the 
examination, or what, precisely, the results of that 
examination were.  In the circumstances of this case, VA has 
attempted to assist the veteran by requesting specific 
information from him and by obtaining his VA records for all 
treatment since 1987.  The veteran's unsubstantiated 
contentions alone are insufficient to raise a reasonable 
doubt that he did report for the scheduled VA examination. 

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement to a benefit, VA shall issue 
a pretermination notice advising the payee that payment for 
the disability for which the reexamination was scheduled will 
be discontinued or reduced to a lower evaluation.  38 C.F.R. 
§ 3.655(c)(1) (1998).  Such notice shall include the 
prospective date of discontinuance or reduction, the reason 
therefor, and a statement of the claimant's procedural and 
appellate rights.  Id.  The claimant shall be allowed 60 days 
to indicate his willingness to report for a reexamination or 
to present evidence that payment for the disability for which 
the reexamination was scheduled should not be discontinued or 
reduced.  Id.  

The above procedural requirements were met in this case.  A 
June 1988 letter informed the veteran that since the 
evaluation of his disability was subject to change, he had 
been scheduled for a VA examination to obtain current 
evidence of the severity of his disability.  Since he had 
failed to report for the examination and this evidence was 
needed to determine continued entitlement to benefits, it was 
proposed that his disability benefits would be stopped.  This 
letter informed him that his benefits would be stopped no 
earlier than August 1, 1988.  The June 1988 letter therefore 
provided notice to the veteran of the proposed discontinuance 
in benefits, the prospective date of discontinuance or 
reduction, the reason therefor, and a statement of his 
procedural and appellate rights in accordance with VA 
regulations.  See 38 C.F.R. § 3.655 (1998).  The letter was 
not returned as undeliverable.  Although the letter was sent 
to the veteran's Roanoke address, it is reasonable to 
conclude that this letter was also forwarded to him in 
Alabama, as the letter notifying him of the scheduled VA 
examination had previously been forwarded.  The veteran does 
not contend that he did not receive this letter.

After the 60-day period passed without response from the 
veteran, an August 1988 decision reduced the disability 
rating for his low back condition from 20 percent to zero 
percent, effective August 31, 1988.  He was advised of his 
appellate rights.  Although the letter was initially mailed 
to his Virginia address, it was remailed to his Alabama 
address in September 1988 after the letter was returned by 
the United States Postal Service.  The Board presumes that 
the RO correctly remailed the letter to the veteran's Alabama 
address.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992), 
citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926) (there is a presumption of regularity that 
applies to official acts, and "in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties"); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption of regularity to official duties of the RO).  
Despite notice of the discontinuance of the veteran's 
benefits being sent to him at the correct address, no 
correspondence was received from the veteran within the one-
year appeal period.  

The effective date for a discontinuance of compensation to a 
veteran based upon failure to report to an examination shall 
be determined pursuant to § 3.655.  See 38 C.F.R. § 3.501(h) 
(1988 and 1998).  If there is no response to VA's 
pretermination notice within the 60-day period, or if the 
evidence submitted does not establish continued entitlement, 
payment for such disability shall be discontinued or reduced 
as of the date indicated in the pretermination notice or the 
date of last payment, whichever is later.  38 C.F.R. 
§ 3.655(c)(2) (1998).  

In this case, the date of the veteran's pretermination notice 
was June 1, 1988, and his disability benefits were 
discontinued effective August 31, 1988.  The Board finds that 
the RO properly determined the effective date of the 
discontinuance of benefits.  The Board notes that the 
veteran's situation does not fall within the Court's 
discussion in Jones regarding suspension versus 
discontinuance of benefits because there have been no 
substantive changes in the pertinent regulatory provisions 
discussed above since the veteran's disability benefits were 
discontinued in 1988.  See Jones v. West, 12 Vet. App. 98, 
102-105 (1998).

In this case, then, the RO properly applied the regulations 
regarding the procedure for discontinuance of compensation 
benefits.  The question that remains is whether the assigned 
date of February 16, 1995, for reinstatement of the veteran's 
benefits was proper.

2. Effective date for reinstatement of benefits

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1998).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  

In 1988, VA regulations indicated that when payments have 
been discontinued because of failure to report for 
examination, payments will be resumed effective the day 
following the date of last payment if the evidence clearly 
establishes that during the period of his failure to report 
the disability existed in the former compensable degree and 
the claim was not abandoned and the rating agency confirms 
and continues the prior evaluation.  38 C.F.R. § 3.655(c) 
(1988).  If the claim was abandoned, and the veteran 
subsequently states that he is willing to report for 
examination, benefits may be paid from the date of receipt of 
the new claim if he reports for such examination within one 
year from date of notice to report.  38 C.F.R. § 3.655(f) 
(1988).

Current VA regulations indicate that in the case of 
resumption of rating, when a claimant subsequently reports 
for a VA examination, the rating will be governed by the 
provisions of § 3.158 regarding abandoned claims and § 3.655 
concerning failure to report for a VA examination.  38 C.F.R. 
§ 3.330 (1998).  The period following the termination or 
reduction for which benefits are precluded by these 
regulations will be stated in the rating.  Id.  If the 
evidence is insufficient to evaluate disability during any 
period following the termination or reduction for which 
payments are not otherwise precluded, the rating will contain 
a notation reading "Evidence insufficient to evaluate from -
-- to --- ."  Id. 

The regulations regarding abandoned claims indicate that 
where evidence requested for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
38 C.F.R. § 3.158(a) (1988 and 1998).  After expiration of 
one year, further action will not be taken unless a new claim 
is received.  Id.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
Id.  When the veteran fails without adequate reason to 
respond to an order to report for VA examination within one 
year from the date of request and payments have been 
discontinued, the claim for such benefits will be considered 
abandoned.  38 C.F.R. § 3.158(b) (1998). 

One question is whether "evidence requested" for the 
purpose of determining continued entitlement includes VA 
examination results.  See Jones, 12 Vet. App. at 103.  In the 
circumstances of this case, the Board concludes that it does 
because the June 1988 letter expressly informed the veteran 
that the RO needed "the results of this examination to 
determine [the veteran's] continued entitlement to 
benefits."  Since there is no objective evidence showing 
that the veteran reported for examination within one year, 
his disability benefits for his service-connected low back 
condition were properly discontinued effective August 31, 
1988.  It is probative evidence that the August 1988 letter 
regarding discontinuance of benefits was sent to the 
veteran's correct address in Alabama, but he did not contact 
VA regarding this matter until 1995.  Under these 
circumstances, the veteran, through his inaction, abandoned 
his claim for continued entitlement to disability 
compensation.  38 C.F.R. § 3.158 (1988 and 1998). 

As the Court noted in Wamhoff, 

[T]he appellant's virtual disappearance 
from the process essentially caused his 
claim to be disallowed.  His failure to 
report for an examination, to provide the 
VA with a forwarding address, or even to 
follow up on his claim for some ten years 
were the main factors in his claim's 
[sic] being disallowed. . . . Moreover, 
the appellant has not provided any 
evidence that he has seen a doctor in the 
ten years that he was absent from the 
process.  It would be pure speculation, 
at best, to assume that the appellant 
should have received benefits throughout 
that ten-year period.

Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).

The circumstances in this case are essentially identical to 
those in Wamhoff.  The veteran did not correspond with the RO 
at all between 1988 and February 1995 when he requested that 
his claim be "reopened."  Although letters from the RO 
informing him that his benefits were going to be discontinued 
were mailed to the proper address in Alabama, the veteran did 
not respond.  There is no evidence showing treatment for his 
back condition between 1987 and 1995.

In the rating decision on appeal, the RO reinstated the 20 
percent disability rating effective from February 16, 1995.  
The Board concludes that February 16, 1995, is the proper 
effective date for reinstatement of the veteran's disability 
benefits for his low back condition.  VA regulations provide 
that once a right to benefits is established after a claim 
has been abandoned, compensation shall commence not earlier 
than the date of filing of a new claim, which, in this case, 
was on February 16, 1995.  The 1988 regulatory version also 
does not support the veteran's claim.  The evidence does not 
clearly establish that his back disability existed to a 
degree of 20 percent between September 1, 1988, and February 
15, 1995.  Also, the Board has

concluded that the veteran abandoned his claim, as discussed 
above, but the veteran did not report for examination within 
one year of notice to report.  See 38 C.F.R. § 3.655(f) 
(1988).  There is no basis upon which to find that an earlier 
effective date is warranted in this case.


ORDER

Entitlement to reinstatement of compensation for low back 
pain with sciatica for the period September 1, 1988, to 
February 15, 1995, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

